Citation Nr: 0406137	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of L5-S1, with central disc bulge and mild right 
radiculopathy.

2.	Entitlement to service connection for a right lower 
extremity disorder, variously identified as pain and 
numbness and claimed as paresthesias of the right thigh.

3.	Entitlement to service connection for a right hand and 
arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In the interest of due process, in May 2003, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the 
appellant's claim of entitlement to service connection for 
back, right leg, and right arm and hand disorders.  See 38 
U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2003).  
See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In 
June 2003, the Board received the opinion.  In October 2003, 
the veteran's representative submitted additional written 
argument in support of the claims on appeal.  In December 
2003, the appellant and his representative were given an 
opportunity to present additional argument, but no further 
evidence or argument was received.

As will be discussed below, the veteran's case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the veteran.


REMAND

The veteran seeks service connection for degenerative disc 
disease of L5-S1 with central disc bulge and mild right 
radiculopathy, a right lower extremity disorder, and a right 
upper extremity (hand and arm) disorder.  

During the pendency of the veteran's case, the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  As noted above, VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the claimant as to any information and evidence 
needed to substantiate and complete a claim, and as to what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. at 187 and Charles v. Principi, 16 
Vet. App. at 373-74, supra.  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a); 38 C.F.R. § 3.159(c).  

As noted, the veteran seeks service connection for a back 
disorder and for right lower and upper extremity disorders.  
The medical evidence reveals that, in October 1978 while in 
service, the veteran reported a mild radiating muscle spasm 
in the lower left lumbar region after playing racquetball.  A 
January 1979 clinical entry indicates that he injured his 
back when a loaded 55-gallon drum fell and hit him on either 
the back or the hip (it appears the point of contact was the 
left iliac crest), and a February 1979 clinical entry 
indicates that he injured his back while skiing.

When the veteran was examined for discharge in May 1979, an 
examiner noted that the veteran was struck on his left side 
by a heavy drum that caused persistent pain, and for which he 
was currently on profile.  It was also noted that the 
veteran's right knee had given out while he was walking over 
the previous two months.  Physical examination at that time 
showed tenderness with mild radiation along the left iliac 
crest.  X-rays of the veteran's back taken in May 1979 were 
within normal limits.  A June 1979 clinical record entry 
reflects normal range of back motion and negative X-rays and 
single-leg-raise.  The assessment was low back pain.  
According to a physical therapy entry dated later in June, 
the veteran was treated for low back pain in May and June.  
He currently had decreased back pain with increased 
(improved?) posture and mobility.  Post-service medical 
records reflect medical treatment starting in 1995 for the 
claimed disorders.

In an August 1998 written statement, and at his April 2000 
personal hearing at the RO, the veteran attributed his back 
problem to the incident in service when a full 55-gallon drum 
landed on his lower back and he was placed on a medical 
profile for six months.  He said that as a result of the 
injury he developed a right leg disorder.  In September 1998, 
the veteran underwent VA examinations; however, his medical 
records were unavailable for the examiners' review.  The 
orthopedic examiner diagnosed minimal osteoarthritis of the 
right hip and knee, and numbness and paresthesia of the right 
thigh, of unknown etiology.  

An undated VA orthopedic medical opinion was obtained by the 
RO in July 2002.  The examiner evidently reviewed the 
veteran's medical records, but did not examine the veteran, 
and opined that it was plausible that the injury sustained 
from being struck by the heavy drum in service could be the 
underlying cause of the veteran's current degenerative disc 
disease and lower leg disorder.  However, with such a long 
period without medical attention or documentation, the VA 
orthopedist was unable to conclusively state that the 
veteran's symptoms were related to the in-service injury and, 
in the doctor's opinion, those symptoms were not likely to be 
related to the injury in service.

As noted above, in light of divergent medical opinions 
regarding the etiology of the veteran's claimed back and 
right lower extremity disorders, the Board requested a an 
expert (VHA) medical opinion.  However, the June 2003 opinion 
fails to address the earlier conflicting opinions as 
requested and, in the Board's opinion, does not provide an 
adequate medical opinion on which the Board may proceed to 
reach a fair decision in the veteran's case.  Thus, in the 
interest of due process and fairness, the Board believes that 
the veteran should undergo a new VA orthopedic examination to 
determine the etiology of any low back and right lower and 
upper extremity disorders found to be present. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  In addition, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding the 
veteran's claims.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi and Charles v. Principi, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
authority.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue, since December 
1999.  The RO should then request all 
pertinent medical records from these 
medical providers.

3.	The RO should schedule the veteran for 
appropriate VA examinations (e.g., 
orthopedic and/or neurologic) by a 
qualified physician to determine the 
etiology of any low back and right lower 
and upper extremity disorders found to be 
present.  The veteran's medical records, 
particularly his service medical records, 
should be reviewed by the examiner prior to 
examination.  A complete history of the 
claimed disorders should be obtained from 
the veteran.  All indicated tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  (1) The examiner is requested to 
provide an opinion concerning the etiology 
of any low back, right lower extremity or 
right upper extremity disorder, 
degenerative disc disease of L5-S1 with 
central disc bulge and mild right 
radiculopathy, right lower extremity pain, 
numbness and paresthesias of the right 
thigh, or right hand and arm disorder found 
to be present, to include whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any such disorder 
noted was caused by military service, 
including the findings noted in October 
1978 (muscle spasm from playing 
racquetball), January 1979 (55 gallon drum 
fell and hit the veteran in the back/left 
iliac crest) and February 1979 (back injury 
from skiing) and the April to June 1979 
service medical records, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability). (2) If it 
is determined that the veteran has a 
current back disability etiologically 
related to service, (a) the examiner is 
requested to address the nearly 20-year gap 
between the complaints noted in service and 
post-service medical treatment, starting in 
1995; (b) the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the back 
disability resulted in any additional 
disability, to include the right hand and 
arm and right leg disorders, if such other 
disabilities are currently found to be 
present.  If these latter conditions are 
not etiologically related to the diagnosed 
back disability, the examiner is requested 
to comment as to whether the currently 
diagnosed back disability causes any 
aggravation or additional disability that 
affects the veteran's right hand and arm 
and right leg disorders, if found.  (c) The 
examiner is requested to reconcile the 
opinions expressed in the September 1998 VA 
examination reports, the undated VA 
orthopedic medical opinion received in July 
2002, and the June 2003 VHA opinion.  A 
rationale should be provided for all 
opinions expressed.  The veteran's claims 
file should be made available to the 
examiner(s) prior to examination and the 
examination report(s) should reflect 
whether the examiner reviewed the veteran's 
medical records.

4.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
degenerative disc disease of L5-S1 with 
central disc bulge and mild right 
radiculopathy, a right lower extremity 
disorder, variously identified as pain and 
numbness and claimed as paresthesias of the 
right thigh, and a right hand and arm 
disorder.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the July 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

